Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention Group I and Species IV (FIG. 7) in the reply filed on 7/1/2022 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/1/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 reciting “where the substrate encapsulant has a full thickness” renders the claim indefinite because it is unclear what constitutes a “full thickness”. It is unclear what amount is considered “full”. No reference were recited to unequivocally define “full thickness”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoji et al. US 2009/0034225 A1 (Shoji; cited in IDS filed 9/9/2020).

    PNG
    media_image1.png
    310
    840
    media_image1.png
    Greyscale

In re claim 1, Shoji discloses (e.g. FIGs. 1-3) a semiconductor device, comprising: 
a substrate 10 comprising: 
a first (top) side; 
a second (bottom) side opposite to the first (top) side; 
a conductive structure 10 comprising a lead 1 having a lead via (upper portion of 5) and a lead protrusion (lower portion of 5); and 
a substrate encapsulant 14, 
wherein: 
the lead via (upper portion of 5) comprises via lateral sides defined by first concave portions 4a (FIG. 2F); 
the lead protrusion (lower portion of 5) comprises protrusion lateral sides defined by second concave portions 4b (FIG. 2F); and 
the substrate encapsulant 14 covers the first concave portions 4a at the first (top) side of the substrate 10 but not the second concave portions 4b so that the lead protrusion (lower portion of 5) protrudes from the substrate encapsulant 14 at the second (bottom) side of the substrate; 
a semiconductor component 11 adjacent to the first (top) side of the substrate 10 and electrically coupled to the conductive structure 10, wherein the semiconductor component 11 comprises: 
a first component (top) side distal to the first (top) side of the substrate 10; 
a second component (bottom) side proximate to the first (top) side of the substrate 10; and 
lateral component sides extending between the first component (top) side and the second component (bottom) side to define a footprint of the semiconductor component 11; and 
a body encapsulant 14 (portion above 10) encapsulating the first component (top) side and the lateral component sides of the semiconductor component 11.

In re claim 2, Shoji discloses (e.g. FIG. 1-3) wherein: 
the conductive structure 10 further comprises: 
a first terminal layer 3a coupled to the lead via (upper portion of 5) at the first (top) side of the substrate; and 
a second terminal layer 3b coupled to the lead protrusion (lower portion of 5) at the second (bottom) side of the substrate; 
the second terminal layer 3b covers the second concave portions 4b (see FIG. 2G wherein 3b overlaps a portion of the concaves 4b; alternatively, see FIG. 27A-C wherein layer 109 covers the curved edges); 
the first terminal layer 3a and the lead via (upper portion of 5) define an internal terminal; 
the second terminal layer 3b and the lead protrusion (lower portion of 5) define an external terminal; and 
the second terminal layer 3b is devoid of the body encapsulant.

In re claim 3, Shoji discloses (e.g. FIGs. 1-3) wherein: the first terminal layer 3a comprises a first plating (¶ 86); the second terminal layer 3b comprises a second plating (¶ 86); and the external terminal (lower portion of 5 defined by concaves 4b, FIG. 1F) comprises a protrusion thickness protruding from about 20 microns to about 70 microns past the substrate encapsulant (protrusion thickness of lower portion of 5 is defined by the depth of the concaves 4b which is 0.05 mm, i.e. 50 µm, ¶ 90).

In re claim 8, Shoji discloses (e.g. FIGs. 3A-3E) wherein: 
the conductive structure 10 further comprises a paddle (center ones of 5); 
the semiconductor component 11 is coupled to the paddle 5; and 
the semiconductor device further comprises an interface material 12 interposed between the semiconductor component 11 and the first (top) side of the substrate 10.

In re claim 9, Shoji discloses (e.g. FIGs. 1-3) wherein: 
the conductive structure 10 further comprises a redistribution structure (Ni/Pd of 3a, ¶ 86) coupled to the lead via (upper portion of 5) at the first (top) side of the substrate; and 
the redistribution structure (Ni/Pd of 3a) is configured to laterally route an electrical signal at the first (top) side of the substrate. 
No lateral “extent” of lateral routing has been claimed that would distinguish over Shoji’s redistribution structure formed by Ni/Pd of 3a that has a lateral extent and is therefore laterally routing the electrical signal.

In re claim 10, Shoji discloses (e.g. FIGs. 1-3) wherein: 
the conductive structure 10 further comprises a terminal layer (Au of 3a, ¶ 86) over the redistribution structure (Ni/Pd of 3a, ¶ 86); and 
the redistribution structure (Ni/Pd of 3a, ¶ 86) is configured to route the electrical signal at the first (top) side of the substrate in a fan-out path extending within a footprint of the semiconductor component 11 and outside the footprint of the semiconductor component 11.
No specific “fan-out path” has been claimed that would structurally distinguish over Shoji teaching layer 3a that is routing electrical signal within a footprint of the semiconductor component 11 and outside the footprint of the semiconductor component 11.

In re claim 11, Shoji discloses (e.g. FIGs. 1-3) a semiconductor device, comprising: 
a substrate 10 comprising: 
a first (top) side; 
a second (bottom) side opposite to the first (top) side; 
a conductive structure 10; and 
a substrate encapsulant 14; 
wherein: 
the conductive structure 10 comprises: 
a lead 1 comprising a lead via (upper portion of 5) having via lateral sides and a lead protrusion (lower portion of 5) having protrusion lateral sides; 
a first terminal layer 3a coupled to the lead via (upper portion of 5) adjacent to the first (top) side of the substrate; and 
a second terminal layer 3b coupled to the lead protrusion (lower portion of 5) adjacent to the second (bottom) side of the substrate; 
the via lateral sides are defined by first concave portions 4a (FIG. 2F); 
the protrusion lateral sides are defined by second concave portions 4b (FIG. 2F); 
the substrate encapsulant 14 covers the first concave portions 4a at the first (top) side of the substrate but not the second concave portions 4b so that the lead protrusion (lower portion of 5) protrudes from the substrate encapsulant 14 at the second (bottom) side of the substrate; 
the second terminal layer 3b covers the second concave portions 4b (see FIG. 2G wherein 3b overlaps a portion of the concaves 4b; alternatively, see FIG. 27A-C wherein layer 109 covers the curved edges); 
the first terminal layer 3a and the lead via (upper portion of 5) define an internal terminal; and 
the second terminal layer 3b and the lead protrusion (lower portion of 5) define an external terminal; 
a semiconductor component 11 adjacent to the first (top) side of the substrate 10 and electrically coupled to the internal terminal (3a+upper portion of 5); and 
a body encapsulant 14 (portion above 10) encapsulating a first component (top) side and lateral component sides of the semiconductor component 11.

In re claim 13, Shoji discloses (e.g. FIGs. 1-3) wherein: 
the conductive structure 10 further comprises a redistribution structure (Ni/Pd of 3a, ¶ 86) coupled to the lead via (upper portion of 5) at the first (top) side of the substrate; 
the redistribution structure (Ni/Pd of 3a) is interposed between the lead via (upper portion of 5) and the first terminal layer (Au of 3a, ¶ 86); and 
the redistribution structure (Ni/Pd of 3a) is configured to laterally route electrical signals at the first (top) side of the substrate in one or more of: 
a) a fan-in path that routes the electrical signal within the footprint of the semiconductor component; or 
b) a fan-out path that outwardly routes the electrical signal outside of the footprint of the semiconductor component.
No lateral “extent” of lateral routing has been claimed that would distinguish over Shoji’s redistribution structure formed by Ni/Pd of 3a that has a lateral extent and is therefore laterally routing the electrical signal. No specific “fan-in path” or “fan-out path” has been claimed that would structurally distinguish over Shoji teaching layer 3a that is routing electrical signal within a footprint of the semiconductor component 11 and outside the footprint of the semiconductor component 11.

In re claim 14, Shoji discloses (e.g. FIGs. 3A-3E) wherein: 
the conductive structure 10 further comprises a paddle (center ones of 5); 
the semiconductor component 11 is coupled to the paddle 5; and 
the semiconductor device further comprises an interface material 12 interposed between the semiconductor component 11 and the first (top) side of the substrate 10.

In re claim 15, Shoji discloses (e.g. FIG. 1F) wherein: 
the lead via (upper portion of 5 defined by concaves 4a) has a first thickness (thickness corresponds to the depth of the concaves 4a which is 0.1 mm, ¶ 90); and 
the lead protrusion (lower portion of 5 defined by concaves 4b)  has a second thickness (thickness corresponds to the depth of the concaves 4b which is 0.05 mm, ¶ 90) that is different than the first thickness (0.1 mm, ¶ 90).


Claims 1 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camacho et al. US 2012/0139104 A1 (Camacho).

    PNG
    media_image2.png
    534
    945
    media_image2.png
    Greyscale

In re claim 1, Camacho (e.g. FIGs. 11-15) a semiconductor device, comprising: 
a substrate (FIG. 13) comprising: 
a first (top) side; 
a second (bottom) side opposite to the first side; 
a conductive structure 1102 comprising a lead 1102,1162 having a lead via (upper portion) and a lead protrusion (lower portion); and 
a substrate encapsulant 1118, 
wherein: 
the lead via (upper portion of 1102 and 1162) comprises via lateral sides 1108,1168 defined by first concave portions 1208 (FIG. 12); 
the lead protrusion (lower portion of 1102) comprises protrusion lateral sides defined by second concave portions (bottom concaves, FIG. 15); and 
the substrate encapsulant 1118 covers the first concave portions 1208 at the first (top) side of the substrate but not the second (bottom) concave portions so that the lead protrusion (lower portion of 1102) protrudes from the substrate encapsulant 1118 at the second side of the substrate (see FIG. 15); 
a semiconductor component 1144 adjacent to the first (top) side of the substrate and electrically coupled to the conductive structure 1102, wherein the semiconductor component 1144 comprises: 
a first component side 1146 distal to the first (top) side of the substrate; 
a second component side 1148 proximate to the first (top) side of the substrate; and 
lateral component sides extending between the first component side 1146 and the second component side 1148 to define a footprint of the semiconductor component 1144; and 
a body encapsulant 1152 encapsulating the first component side 1146 and the lateral component sides of the semiconductor component 1144.

In re claim 4, Camacho discloses (e.g. FIGs. 11-15) wherein: 
the lead 1102 further comprises a lead trace 1110 (¶ 105) extending laterally from the lead protrusion (lower portion of 1102) over the substrate encapsulant 1118 at the second (bottom) side of the substrate; 
a first one of the second concave portions 1208 defines an edge of the lead protrusion (lower portion of 1102); 
a second one of the second concave portions 1208 defines an edge of the lead trace 1110; 
the first concave portions 1208 are separated by a first lateral width(corresponding to width of 1162); and 
the second concave portions (bottom concaves) are separated by a second lateral width (corresponding to width of bottoms of 1102) greater than the first lateral width (1102 wider than 1162).

In re claim 5, Camacho discloses (e.g. FIG. 11) wherein: the lead trace 1110 extends laterally over a section of the substrate encapsulant 1118 where the substrate encapsulant 1118 has a “full thickness” (as best understood, 1110 covers a “full thickness” of 1118).

In re claim 6, Camacho discloses (e.g. FIG. 11) wherein: the lead trace 1110 extends laterally to provide a fan-in electrical signal path. No specific “fan-in electrical signal path” has been claimed that would structurally distinguish over Camacho teaching the lead 1102 having a ridge portion 1110 laterally extending toward center of the package and is therefore laterally routing the electrical signal toward the inside.

In re claim 7, Camacho discloses (e.g. FIG. 11) wherein: the lead trace 1110 extends laterally to provide a fan-out electrical signal path. No specific “fan-out electrical signal path” has been claimed that would structurally distinguish over Camacho teaching the lead 1102 having a ridge portion 1110 laterally extending toward outside of the package and is therefore laterally routing the electrical signal toward the outside.

In re claim 8, Camacho discloses (e.g. FIG. 11) wherein: 
the conductive structure further comprises a paddle 1162; 
the semiconductor component 1144 is coupled to the paddle 1162; and 
the semiconductor device further comprises an interface material 1150 (or 1152 under 1144) interposed between the semiconductor component 1144 and the first (top) side of the substrate.

In re claim 9, Camacho discloses (e.g. FIG. 11) wherein: 
the conductive structure further comprises a redistribution structure 1124 coupled to the lead via (upper portion of 1102) at the first (top) side of the substrate; and 
the redistribution structure 1124 is configured to laterally route an electrical signal at the first (top) side of the substrate.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien et al. US 20090230524 A1 (Chien).

    PNG
    media_image3.png
    605
    956
    media_image3.png
    Greyscale

In re claim 1, Chien discloses (e.g. FIGs. 1-3) a semiconductor device, comprising: 
a substrate (structure on which 102 is mounted) comprising: 
a first (top) side; 
a second (bottom) side opposite to the first (top) side; 
a conductive structure (FIGs. 2-3) comprising a lead 101,171 having a lead via (upper portion) and a lead protrusion (lower portion); and 
a substrate encapsulant 108, 
wherein: 
the lead via (upper portion of 101,171) comprises via lateral sides 208c,308c,218 defined by first concave portions (top concaves); 
the lead protrusion (lower portion of 101,171) comprises protrusion lateral sides 208a,308a defined by second concave portions (bottom concaves); and 
the substrate encapsulant 108 covers the first (top) concave portions at the first (top) side of the substrate but not the second (bottom) concave portions so that the lead protrusion (lower portions of 101,171) protrudes from the substrate encapsulant 108 at the second (bottom) side of the substrate; 
a semiconductor component 102 adjacent to the first (top) side of the substrate and electrically coupled to the conductive structure, wherein the semiconductor component 102 comprises: 
a first component (top) side distal to the first (top) side of the substrate; 
a second component (bottom) side proximate to the first (top) side of the substrate; and 
lateral component sides extending between the first component (top) side and the second component (bottom) side to define a footprint of the semiconductor component 102; and 
a body encapsulant 108 encapsulating the first component (top) side and the lateral component sides of the semiconductor component.

In re claim 2, Chien discloses (e.g. FIGs. 1-3) wherein: 
the conductive structure further comprises: 
a first terminal layer 116,126 coupled to the lead via (upper portions of 101,171) at the first (top) side of the substrate; and 
a second terminal layer 117,127,210,310 (or 800,802 in FIG. 8) coupled to the lead protrusion (lower portions of 101,171) at the second (bottom) side of the substrate; 
the second terminal layer 210,310 (or 800,802 in FIG. 8) covers the second (bottom) concave portions; 
the first terminal layer 116,126 and the lead via (upper portions of 101,171) define an internal terminal; 
the second terminal layer 117,127,210,310 (or 800,802 in FIG. 8) and the lead protrusion (lower portions of 101,171) define an external terminal; and 
the second terminal layer 117,127,210,310 (or 800,802 in FIG. 8) is devoid of the body encapsulant 108.

In re claim 3, Chien discloses (e.g. FIGs. 1-3) wherein: 
the first terminal layer 116,126 comprises a first plating (¶ 42); 
the second terminal layer 117,127,210,310 comprises a second plating (¶ 42,54); and 
the external terminal (bottom of lead) comprises a protrusion thickness 148 protruding from about 20 microns to about 70 microns past the substrate encapsulant 108 (e.g. about 30-50 microns, ¶ 45).

In re claim 4, Chien discloses (e.g. FIGs. 14 & 20) wherein: 
the lead further comprises a lead trace 202 extending laterally from the lead protrusion 213 over the substrate encapsulant 108 at the second (bottom) side of the substrate; 
a first one of the second (bottom) concave portions (left of 213) defines an edge of the lead protrusion 213; 
a second one of the second (bottom) concave portions (right of 202) defines an edge of the lead trace 202; 
the first (top) concave portions are separated by a first lateral width (width corresponding to top of 213); and 
the second (bottom) concave portions are separated by a second lateral width (with corresponding to bottom of 202+213) greater than the first lateral width.

In re claim 5, Chien discloses (e.g. FIGs. 14 & 20) wherein: the lead trace 202 extends laterally over a section of the substrate encapsulant 108 where the substrate encapsulant has a “full thickness” (as best understood, 202 is over a “full thickness” of 108).

In re claim 6, Chien discloses (e.g. FIGs. 14 & 20) wherein: the lead trace 202 extends laterally to provide a fan-in electrical signal path. No specific “fan-in electrical signal path” has been claimed that would structurally distinguish over Chien teaching the lead 202 that is laterally extending toward the center (relative to 213) and is therefore laterally routing the electrical signal toward the inside.

In re claim 7, Chien discloses (e.g. FIGs. 14 & 20) wherein: the lead trace 202 extends laterally to provide a fan-out electrical signal path. No specific “fan-out electrical signal path” has been claimed that would structurally distinguish over Chien teaching the lead 202 that is laterally extending toward the outside (relative to center of chip 102) and is therefore laterally routing the electrical signal toward the outside.

In re claim 8, Chien discloses (e.g. FIG. 1) wherein: 
the conductive structure further comprises a paddle 101; 
the semiconductor component 102 is coupled to the paddle 101; and 
the semiconductor device further comprises an interface material (adhesive not shown, ¶ 33) interposed between the semiconductor component 102 and the first (top) side of the substrate.

In re claim 9, Chien discloses (e.g. FIG. 1) wherein: 
the conductive structure further comprises a redistribution structure 116,126 coupled to the lead via (upper portion of 114,171) at the first (top) side of the substrate; and 
the redistribution structure 116,126 is configured to laterally route an electrical signal at the first (top) side of the substrate. 
No lateral “extent” of lateral routing has been claimed that would distinguish over Chien’s  redistribution structure 116,126 that has a lateral extent and is therefore laterally routing the electrical signal.

In re claim 10, Chien discloses (e.g. FIG. 1) wherein: 
the conductive structure further comprises a terminal layer 104 over the redistribution structure 116,126; and 
the redistribution structure 116,126 is configured to route the electrical signal at the first (top) side of the substrate in a fan-out path extending within a footprint of the semiconductor component 102 and outside the footprint of the semiconductor component 102.
No specific “fan-out path” has been claimed that would structurally distinguish over Chien teaching layer 116,126 that is routing electrical signal from wire 104 within a footprint of the semiconductor component 102 and outside the footprint of the semiconductor component 102.

In re claim 11, Chien discloses (e.g. FIGs. 1-3) a semiconductor device, comprising: 
a substrate (structure on which 102 is mounted) comprising: 
a first (top) side; 
a second (bottom) side opposite to the first (top) side; 
a conductive structure (FIGs. 2-3); and 
a substrate encapsulant 108; 
wherein: 
the conductive structure comprises: 
a lead 101,171 comprising a lead via (upper portion of 101,171) having via lateral sides 208c,308c,218 and a lead protrusion (lower portion of 101,171) having protrusion lateral sides 208a,308a; 
a first terminal layer 116,126,104 coupled to the lead via (upper portions of 101,171) adjacent to the first (top) side of the substrate; and 
a second terminal layer 117,127,210,310 (or 800,802 in FIG. 8) coupled to the lead protrusion (lower portions of 101,171) adjacent to the second (bottom) side of the substrate; 
the via lateral sides 208c,308c,218 are defined by first concave portions (top concaves); 
the protrusion lateral sides 208a,308 are defined by second concave portions (bottom concaves); 
the substrate encapsulant 108 covers the first (top) concave portions at the first (top) side of the substrate but not the second (bottom) concave portions so that the lead protrusion (lower portions of 101,171) protrudes from the substrate encapsulant 108 at the second (bottom) side of the substrate; 
the second terminal layer 210,310 (or 800,802 in FIG. 8) covers the second (bottom) concave portions; 
the first terminal layer 116,126,104 and the lead via (upper portions of 101,171) define an internal terminal; and 
the second terminal layer 117,127,210,310 (or 800,802 in FIG. 8) and the lead protrusion (lower portions of 101,171) define an external terminal; 
a semiconductor component 102 adjacent to the first (top) side of the substrate and electrically coupled to the internal terminal (top of leads); and 
a body encapsulant 108 encapsulating a first component (top) side and lateral component sides of the semiconductor component 102.

In re claim 12, Chien discloses (e.g. FIGs. 14 & 20) wherein: 
the lead further comprises a lead trace 202 extending laterally from the lead protrusion 213 over the substrate encapsulant 108 at the second (bottom) side of the substrate; 
a first one of the second (bottom) concave portions (left of 213) defines an edge of the lead protrusion 213; 
a second one of the second (bottom) concave portions (right of 202) defines an edge of the lead trace 202; 
the first (top) concave portions are separated by a first lateral width (width corresponding to top of 213); and 
the second (bottom) concave portions are separated by a second lateral width (with corresponding to bottom of 202+213) greater than the first lateral width.

In re claim 13, Chien discloses (e.g. FIG. 1) wherein: 
the conductive structure further comprises a redistribution structure 116,126 coupled to the lead via (upper portion of 114,171) at the first (top) side of the substrate; 
the redistribution structure 116,126 is interposed between the lead via (upper portion of 114,171) and the first terminal layer 104; and 
the redistribution structure 116,126 is configured to laterally route electrical signals at the first (top) side of the substrate in one or more of: 
a) a fan-in path that routes the electrical signal within the footprint of the semiconductor component; or 
b) a fan-out path that outwardly routes the electrical signal outside of the footprint of the semiconductor component.
No lateral “extent” of lateral routing has been claimed that would distinguish over Chien’s redistribution structure 116,126 that has a lateral extent and is therefore laterally routing the electrical signal. No specific “fan-in path” or “fan-out path” has been claimed that would structurally distinguish over Chien teaching layer 116 that is routing electrical signal within a footprint of the semiconductor component 102 and layer 126 routing electrical signal outside the footprint of the semiconductor component 102.

In re claim 14, Chien discloses (e.g. FIG. 1) wherein: 
the conductive structure further comprises a paddle 101; 
the semiconductor component 102 is coupled to the paddle 101; and 
the semiconductor device further comprises an interface material (adhesive not shown, ¶ 33) interposed between the semiconductor component 102 and the first (top) side of the substrate.

In re claim 15, Chien discloses (e.g. FIG. 1) wherein: 
the lead via  (upper portion of 114,171 above 160) has a first thickness (equals 142-148); and 
the lead protrusion (lower portion of 114,171 below 160) has a second thickness 148 that is different than the first thickness (148 is about 25-45% of 142, ¶ 44).


Claims 1 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cadag et al. US 2019/0067212 (Cadag).

    PNG
    media_image4.png
    316
    889
    media_image4.png
    Greyscale

In re claim 1, Cadag discloses (e.g. FIGs. 5-15) a semiconductor device, comprising: 
a substrate (structure on which 152 is mounted) comprising: 
a first (top) side; 
a second (bottom) side opposite to the first (top) side; 
a conductive structure 136,138,140,142,144,146 comprising a lead 136 having a lead via (upper portion of 136) and a lead protrusion (lower portion of 136); and 
a substrate encapsulant 158, 
wherein: 
the lead via (upper portion of 136) comprises via lateral sides 154 defined by first concave portions 162,164,193 (FIG. 12); 
the lead protrusion (lower portion of 136) comprises protrusion lateral sides 156 defined by second concave portions (FIG. 13, ¶ 61); and 
the substrate encapsulant 158 covers the first concave portions 162,164,193 at the first (top) side of the substrate but not the second concave portions so that the lead protrusion (lower portion of 136) protrudes from the substrate encapsulant 158 at the second (bottom) side of the substrate (FIGs. 13, 15); 
a semiconductor component 152 adjacent to the first (top) side of the substrate and electrically coupled to the conductive structure, wherein the semiconductor component 152 comprises: 
a first component (top) side distal to the first (top) side of the substrate; 
a second component (bottom) side proximate to the first (top) side of the substrate; and 
lateral component sides extending between the first component (top) side and the second component (bottom) side to define a footprint of the semiconductor component 152; and 
a body encapsulant 158 encapsulating the first component (top) side and the lateral component sides of the semiconductor component 152.

In re claim 4, Cadag discloses (e.g. FIGs. 12-15) wherein: 
the lead further comprises a lead trace 139 (the protruding edge 139) extending laterally from the lead protrusion (main lower portion of 136) over the substrate encapsulant 158 at the second (bottom) side of the substrate; 
a first one of the second concave portions (e.g. an inner concave) defines an edge of the lead protrusion (inner edge of lower portion of 136); 
a second one of the second concave portions (e.g. an outer concave) defines an edge 139 of the lead trace; 
the first concave portions (top concaves 162,164,193) are separated by a first lateral width W2; and 
the second concave portions (bottom concaves) are separated by a second lateral width W3 greater than the first lateral width W1 (see FIG. 15).

In re claim 5, Cadag discloses (e.g. FIG. 15) wherein: the lead trace (portion extending to edge 139) extends laterally over a section of the substrate encapsulant 158 where the substrate encapsulant has a “full thickness” (as best understood, “full thickness” does not distinguish over the encapsulation portion covered by the edge 139 of the lead.

In re claim 6, Cadag discloses (e.g. FIG. 15) wherein: the lead trace (portion extending to an inner edge 139) extends laterally to provide a fan-in electrical signal path. No specific “fan-in electrical signal path” has been claimed that would structurally distinguish over Cadag teaching the lead 136 having a portion laterally extending toward the inner edge 139 and is therefore laterally routing the electrical signal toward the inside.

In re claim 7, Cadag discloses (e.g. FIG. 15) wherein: the lead trace (portion extending to an outer edge 139) extends laterally to provide a fan-out electrical signal path. No specific “fan-out electrical signal path” has been claimed that would structurally distinguish over Cadag teaching the lead 136 having a portion laterally extending toward the outer edge 139 and is therefore laterally routing the electrical signal toward the outside.

In re claim 8, Cadag discloses (e.g. FIGs. 15) wherein: 
the conductive structure further comprises a paddle 142; 
the semiconductor component 152 is coupled to the paddle 142; and 
the semiconductor device further comprises an interface material 148 interposed between the semiconductor component 152 and the first (top) side of the substrate.

In re claim 9, Cadag discloses (e.g. FIG. 15) wherein: 
the conductive structure further comprises a redistribution structure 138 coupled to the lead via (upper portion of 136) at the first (top) side of the substrate; and 
the redistribution structure 138 is configured to laterally route an electrical signal at the first (top) side of the substrate. 
No lateral “extent” of lateral routing has been claimed that would distinguish over Cadag’s  redistribution structure 138 that has a lateral extent and is therefore laterally routing the electrical signal.

In re claim 10, Cadag discloses (e.g. FIG. 15) wherein: 
the conductive structure further comprises a terminal layer 150 over the redistribution structure 138; and 
the redistribution structure 138 is configured to route the electrical signal at the first (top) side of the substrate in a fan-out path extending within a footprint of the semiconductor component 152 and outside the footprint of the semiconductor component 152.
No specific “fan-out path” has been claimed that would structurally distinguish over Cadag teaching layer 138 that is routing electrical signal from wire 150 within a footprint of the semiconductor component 152 and outside the footprint of the semiconductor component 152.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Camacho as applied to claim 1 above, and further in view of Chien et al. US 2009/0230524 A1 (Chien).
In re claim 2, Camacho discloses (e.g. FIGs. 11-15) wherein: 
the conductive structure 1102 further comprises: 
a first terminal layer 1140 coupled to the lead via (upper portion of 1102) at the first (top) side of the substrate; and 
a second terminal layer 1116 coupled to the lead protrusion (lower portion of 1102) at the second (bottom) side of the substrate; 
the first terminal layer 1140 and the lead via (upper portion of 1102) define an internal terminal; 
the second terminal layer 1116 and the lead protrusion (lower portion of 1102) define an external terminal; and 
the second terminal layer 1116 is devoid of the body encapsulant 1118.
Camacho does not explicitly disclose the second terminal layer 1116 covers the second concave portions. 
However, Chien teaches a semiconductor lead frame package (FIG. 8) comprising metal coating 117 on both sides of the leads etched with top concaves and bottom concaves, and further comprising solder paste 802 applied onto the bottom of the etched leads to cover the bottom concaves 208a,308a, wherein the solder 802 acts as a protective layer for the concaves 208a,308a and for surface mounting the package to a PCB 808 (¶ 72-74).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that a solder layer can be additionally applied to the bottom concaves for the purpose of protecting the concave surfaces and for mounting the semiconductor package to a PCB. Furthermore, a person of ordinary skill in the art would have been able to carry out the modification. Finally, the modification achieves the predictable result of providing protection to the bottom concaves and facilitating PCB mounting. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lead frame of Camacho with an additional solder layer of Chien to cover the bottom concaves according to known methods to yield the predictable result of providing protection to the bottom concaves and facilitating PCB mounting as taught by Chien.

In re claim 3, Camacho discloses (e.g. FIGs. 11-15) wherein: 
the first terminal layer 1140 comprises a first plating (¶ 118); 
the second terminal layer 1116 comprises a second plating (¶ 141). 
the external terminal comprises a protrusion thickness protruding from about 20 microns to about 70 microns past the substrate encapsulant.
Camacho does not explicitly disclose the external terminal (1116+lower portion of 1102) comprises a protrusion thickness protruding from about 20 microns to about 70 microns past the substrate encapsulant 1118.
However, Chien discloses a semiconductor lead frame package (FIG. 1) comprising an external terminal formed by lower portion of etched leads 171 protruded from the substrate encapsulate 108 and a terminal layer 127, wherein the external terminal comprises a protrusion thickness 148 protruding from about 0.03 mm to about 0.05 mm, i.e. about 30-50 microns (¶ 45) past the substrate encapsulant 108. Chien teaches the thickness 148 is optimized for reliability of mold locking and surface mounting the lead frame to a PCB (¶ 46).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the thickness of the protruding bottom lead can be optimized for mold locking reliability and surface mounting reliability. Furthermore, a person of ordinary skill in the art would have been able to carry out the modification. Finally, the modification achieves the predictable result of both reliable mold locking and surface mounting. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the protruding bottom lead portion of Camacho to have a thickness of about 30-50 microns according to known methods to yield the predictable result of optimized mold locking and surface mounting as taught by Chien. As such, the thickness range of about 30-50 microns teaches the claimed range of about 20 microns to about 70 microns.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Camacho as applied to claim 9 above, and further in view of Owen US 2016/0322237 A1.
In re claim 10, Camacho discloses (e.g. FIG. 11) the redistribution structure 1124 is configured to route the electrical signal at the first (top) side of the substrate in a fan-out path extending within a footprint of the semiconductor component 1144 and outside the footprint of the semiconductor component 1144. Camacho further discloses redistribution structure 1124 is formed with NiPd (¶ 146). Camacho does not explicitly disclose a terminal layer over the redistribution structure 1124.
Owen teaches a lead frame package (FIGs. 5A-5F) comprising routing traces 522 formed on Cu leads 502, wherein the routing traces 522 are composed of a Cu layer 506 between two plating layer 504,508 made of Ni, NiPd or NiPdAu (¶ 37). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that a NiPd interconnect layer can be modified with a laminate of Cu with plating layers for the purpose of providing a low resistance routing trace with enhanced electrical characteristics. Furthermore, a person of ordinary skill in the art would have been able to carry out the modification. Finally, the modification achieves the predictable result of lowering electrical resistance of the interconnect layer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the NiPd interconnect layer 1124 of Camacho for the laminated Cu+plating layers of Owen according to known methods to yield the predictable result of lowering electrical resistance and thus enhancing electrical characteristics of the interconnect.


Claims 11-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camacho in view of Chien.
In re claim 11, Camacho discloses (e.g. FIGs. 11-15) a semiconductor device, comprising: 
a substrate (FIG. 13) comprising: 
a first (top) side; 
a second (bottom) side opposite to the first side; 
a conductive structure 1102; and 
a substrate encapsulant 1118; 
wherein: 
the conductive structure comprises: 
a lead 1102,1162 comprising a lead via (upper portion) having via lateral sides 1108,1168 and a lead protrusion (lower portion) having protrusion lateral sides; 
a first terminal layer 1124,1140 coupled to the lead via (upper portion of 1102) adjacent to the first (top) side of the substrate; and 
a second terminal layer 1116 coupled to the lead protrusion (lower portion of 1102) adjacent to the second (bottom) side of the substrate; 
the via lateral sides 1108,1168 are defined by first concave portions 1208; 
the protrusion lateral sides are defined by second concave portions (bottom concaves, FIG. 15); 
the substrate encapsulant 1118 covers the first concave portions 1208 at the first (top) side of the substrate but not the second (bottom) concave portions so that the lead protrusion (lower portion of 1102) protrudes from the substrate encapsulant 1118 at the second side of the substrate (see FIG. 15); 
the first terminal layer 1124,1140 and the lead via (upper portion of 1102) define an internal terminal; and 
the second terminal layer 1116 and the lead protrusion (lower portion of 1102) define an external terminal; 
a semiconductor component 1144 adjacent to the first (top) side of the substrate and electrically coupled to the internal terminal 1124,1102; and 
a body encapsulant 1152 encapsulating a first component side 1146 and lateral component sides of the semiconductor component 1144.
Camacho does not explicitly disclose the second terminal layer 1116 covers the second concave portions. 
However, Chien teaches a semiconductor lead frame package (FIG. 8) comprising metal coating 117 on both sides of the leads etched with top concaves and bottom concaves, and further comprising solder paste 802 applied onto the bottom of the etched leads to cover the bottom concaves 208a,308a, wherein the solder 802 acts as a protective layer for the concaves 208a,308a and for surface mounting the package to a PCB 808 (¶ 72-74).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that a solder layer can be additionally applied to the bottom concaves for the purpose of protecting the concave surfaces and for mounting the semiconductor package to a PCB. Furthermore, a person of ordinary skill in the art would have been able to carry out the modification. Finally, the modification achieves the predictable result of providing protection to the bottom concaves and facilitating PCB mounting. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lead frame of Camacho with an additional solder layer of Chien to cover the bottom concaves according to known methods to yield the predictable result of providing protection to the bottom concaves and facilitating PCB mounting as taught by Chien.

In re claim 12, Camacho discloses (e.g. FIGs. 11-15) wherein: 
the lead 1102 further comprises a lead trace 1110 (¶ 105) extending laterally from the lead protrusion (lower portion of 1102) over the substrate encapsulant 1118 at the second (bottom) side of the substrate; 
a first one of the second concave portions 1208 defines an edge of the lead protrusion (lower portion of 1102); 
a second one of the second concave portions 1208 defines an edge of the lead trace 1110; 
the first concave portions 1208 are separated by a first lateral width (corresponding to width of 1162); and 
the second concave portions (bottom concaves) are separated by a second lateral width (corresponding to width of bottoms of 1102) greater than the first lateral width (1102 wider than 1162).

In re claim 14, Camacho discloses (e.g. FIG. 11) wherein: 
the conductive structure further comprises a paddle 1162; 
the semiconductor component 1144 is coupled to the paddle 1162; and 
the semiconductor device further comprises an interface material 1150 (or 1152 under 1144) interposed between the semiconductor component 1144 and the first (top) side of the substrate.

In re claim 15, Camacho discloses (e.g. FIG. 11) wherein: 
the lead via (upper portion of 1102 and 1162) has a first thickness; and 
the lead protrusion (lower portion of 1102) has a second thickness that is different than the first thickness (height of 1162 is less than half of height of 1102, ¶ 132).



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Camacho and Chien as applied to claim 1 above, and further in view of Owen US 2016/0322237 A1.
In re claim 13, Camacho discloses (e.g. FIG. 11) wherein: 
the conductive structure further comprises a redistribution structure 1124 coupled to the lead via (upper portion of 1102) at the first (top) side of the substrate; 
the redistribution structure 1124 is configured to laterally route electrical signals at the first (top) side of the substrate in one or more of: 
a) a fan-in path that routes the electrical signal within the footprint of the semiconductor component; or 
b) a fan-out path that outwardly routes the electrical signal outside of the footprint of the semiconductor component (FIG. 11).
Camacho further discloses redistribution structure 1124 is formed with NiPd (¶ 146). Camacho does not explicitly disclose the redistribution structure 1124 is interposed between the lead via 1102 and a first terminal layer; and 
Owen teaches a lead frame package (FIGs. 5A-5F) comprising routing traces 522 formed on Cu leads 502, wherein the routing traces 522 are composed of a Cu layer 506 between two plating layer 504,508 made of Ni, NiPd or NiPdAu (¶ 37). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that a NiPd interconnect layer can be modified with a laminate of Cu with plating layers for the purpose of providing a low resistance routing trace with enhanced electrical characteristics. Furthermore, a person of ordinary skill in the art would have been able to carry out the modification. Finally, the modification achieves the predictable result of lowering electrical resistance of the interconnect layer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the NiPd interconnect layer 1124 of Camacho for the laminated Cu+plating layers of Owen according to known methods to yield the predictable result of lowering electrical resistance and thus enhancing electrical characteristics of the interconnect. 
As such, the combination teaches a redistribution structure formed by the Cu layer 506 of the laminated trance, and a terminal layer formed by the top plating layer 508, such that the redistribution structure 506 is interposed between the lead via (underlying Cu lead 502) and the first terminal layer 508.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cadag as applied to claim 1 above, and further in view of Chien et al. US 2009/0230524 A1 (Chien).
In re claim 2, Cadag discloses (e.g. FIG. 15) wherein: 
the conductive structure further comprises: 
a first terminal layer 138 coupled to the lead via (upper portion of 136) at the first (top) side of the substrate; and 
a second terminal layer 140 coupled to the lead protrusion (lower portion of 136) at the second (bottom) side of the substrate; 
the first terminal layer 138 and the lead via (upper portion of 136) define an internal terminal; 
the second terminal layer 140 and the lead protrusion (lower portion of 136) define an external terminal; and 
the second terminal layer 140 is devoid of the body encapsulant 158.
Cadag does not explicitly disclose the second terminal layer 140 covers the second concave portions. 
However, Chien teaches a semiconductor lead frame package (FIG. 8) comprising metal coating 117 on both sides of the leads etched with top concaves and bottom concaves, and further comprising solder paste 802 applied onto the bottom of the etched leads to cover the bottom concaves 208a,308a, wherein the solder 802 acts as a protective layer for the concaves 208a,308a and for surface mounting the package to a PCB 808 (¶ 72-74).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that a solder layer can be additionally applied to the bottom concaves for the purpose of protecting the concave surfaces and for mounting the semiconductor package to a PCB. Furthermore, a person of ordinary skill in the art would have been able to carry out the modification. Finally, the modification achieves the predictable result of providing protection to the bottom concaves and facilitating PCB mounting. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lead frame of Cadag with an additional solder layer of Chien to cover the bottom concaves according to known methods to yield the predictable result of providing protection to the bottom concaves and facilitating PCB mounting as taught by Chien.
	
In re claim 3, Cadag discloses (e.g. FIG. 15) wherein: 
the first terminal layer 138 comprises a first plating (patterned from layer 172, ¶ 50); 
the second terminal layer 140 comprises a second plating (patterned from layer 174, ¶ 50).
Cadag does not explicitly disclose the external terminal (140+lower portion of 136) comprises a protrusion thickness protruding from about 20 microns to about 70 microns past the substrate encapsulant 158.
However, Chien discloses a semiconductor lead frame package (FIG. 1) comprising an external terminal formed by lower portion of etched leads 171 protruded from the substrate encapsulate 108 and a terminal layer 127, wherein the external terminal comprises a protrusion thickness 148 protruding from about 0.03 mm to about 0.05 mm, i.e. about 30-50 microns (¶ 45) past the substrate encapsulant 108. Chien teaches the thickness 148 is optimized for reliability of mold locking and surface mounting the lead frame to a PCB (¶ 46).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the thickness of the protruding bottom lead can be optimized for mold locking reliability and surface mounting reliability. Furthermore, a person of ordinary skill in the art would have been able to carry out the modification. Finally, the modification achieves the predictable result of both reliable mold locking and surface mounting. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the protruding bottom lead portion of Cadag to have a thickness of about 30-50 microns according to known methods to yield the predictable result of optimized mold locking and surface mounting as taught by Chien. As such, the thickness range of about 30-50 microns teaches the claimed range of about 20 microns to about 70 microns.

Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadag in view of Chien.
In re claim 11, Cadag discloses (e.g. FIGs. 5-15) a semiconductor device, comprising:
a substrate (structure on which 152 is mounted) comprising: 
a first (top) side; 
a second (bottom) side opposite to the first (top) side; 
a conductive structure 136,138,140,142,144,146; and 
a substrate encapsulant 158; 
wherein: 
the conductive structure 136,138,140,142,144,146 comprises: 
a lead 136 comprising a lead via (upper portion of 136) having via lateral sides 154 and a lead protrusion (lower portion of 136) having protrusion lateral sides 156; 
a first terminal layer 138 or 150 coupled to the lead via (upper portion of 136) adjacent to the first (top) side of the substrate; and 
a second terminal layer 140 coupled to the lead protrusion (lower portion of 136) adjacent to the second (bottom) side of the substrate; 
the via lateral sides 154 are defined by first concave portions 162,164,193; 
the protrusion lateral sides 156  are defined by second concave portions (FIG. 13, ¶ 61); 
the substrate encapsulant 158 covers the first concave portions 162,164,193 at the first (top) side of the substrate but not the second concave portions so that the lead protrusion (lower portion of 136) protrudes from the substrate encapsulant 158 at the second (bottom) side of the substrate (FIGs. 13, 15); 
the first terminal layer 138,150 and the lead via (upper portion of 136) define an internal terminal; and 
the second terminal layer 140 and the lead protrusion (lower portion of 136) define an external terminal; 
a semiconductor component 152 adjacent to the first (top) side of the substrate and electrically coupled to the internal terminal (138/150 and upper portion of 136); and 
a body encapsulant 158 encapsulating a first component (top) side and lateral component sides of the semiconductor component 152.
Cadag does not explicitly disclose the second terminal layer 140 covers the second concave portions. 
However, Chien teaches a semiconductor lead frame package (FIG. 8) comprising metal coating 117 on both sides of the leads etched with top concaves and bottom concaves, and further comprising solder paste 802 applied onto the bottom of the etched leads to cover the bottom concaves 208a,308a, wherein the solder 802 acts as a protective layer for the concaves 208a,308a and for surface mounting the package to a PCB 808 (¶ 72-74).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that a solder layer can be additionally applied to the bottom concaves for the purpose of protecting the concave surfaces and for mounting the semiconductor package to a PCB. Furthermore, a person of ordinary skill in the art would have been able to carry out the modification. Finally, the modification achieves the predictable result of providing protection to the bottom concaves and facilitating PCB mounting. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lead frame of Cadag with an additional solder layer of Chien to cover the bottom concaves  according to known methods to yield the predictable result of providing protection to the bottom concaves and facilitating PCB mounting as taught by Chien.

In re claim 12, Cadag discloses (e.g. FIGs. 12-15) wherein: 
the lead further comprises a lead trace 139 (the protruding edge 139) extending laterally from the lead protrusion (main lower portion of 136) over the substrate encapsulant 158 at the second (bottom) side of the substrate; 
a first one of the second concave portions (e.g. an inner concave) defines an edge of the lead protrusion (inner edge of lower portion of 136); 
a second one of the second concave portions (e.g. an outer concave) defines an edge 139 of the lead trace; 
the first concave portions (top concaves 162,164,193) are separated by a first lateral width W2; and 
the second concave portions (bottom concaves) are separated by a second lateral width W3 greater than the first lateral width W1 (see FIG. 15).

In re claim 13, Cadag discloses (e.g. FIG. 15) wherein: 
the conductive structure further comprises a redistribution structure 138,144 coupled to the lead via (upper portion of 136) at the first (top) side of the substrate; 
the redistribution structure 138,144 is interposed between the lead via (upper portion of 136) and the first terminal layer 150; and 
the redistribution structure 138,144 is configured to laterally route electrical signals at the first (top) side of the substrate in one or more of: 
a) a fan-in path that routes the electrical signal within the footprint of the semiconductor component; or 
b) a fan-out path that outwardly routes the electrical signal outside of the footprint of the semiconductor component.
No lateral “extent” of lateral routing has been claimed that would distinguish over Cadag’s redistribution structure 138,144 that has a lateral extent and is therefore laterally routing the electrical signal. No specific “fan-in path” or “fan-out path” has been claimed that would structurally distinguish over Cadag teaching layer 144 that is routing electrical signal within a footprint of the semiconductor component 152 and layer 138 routing electrical signal outside the footprint of the semiconductor component 152.

In re claim 14, Cadag discloses (e.g. FIGs. 15) wherein: 
the conductive structure further comprises a paddle 142; 
the semiconductor component 152 is coupled to the paddle 142; and 
the semiconductor device further comprises an interface material 148 interposed between the semiconductor component 152 and the first (top) side of the substrate.

In re claim 15, Cadag discloses (e.g. FIG. 15) wherein: 
the lead via (portion of 136 above 139) has a first thickness; and 
the lead protrusion (portion of 136 below 139) has a second thickness that is different than the first thickness (see FIG. 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815